Citation Nr: 0405899	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sebaceous cysts 
over the facial area.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.  
He served in the Republic of Vietnam from March 1969 to March 
1970.  He also served from March 1974 to March 1975; this 
period of service was terminated by a discharge under other 
than honorable conditions.  The RO entered a decision that 
the second period of service was dishonorable for VA 
purposes.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

During the appeal process, the RO in St. Petersburg, Florida, 
assumed jurisdiction of the veteran's claims.

This case has previously come before the Board.  In February 
2001, the Board denied entitlement to service connection for 
a plantar wart on the left foot, and remanded the issues of 
entitlement to service connection for sebaceous cysts over 
the facial area and a bilateral hearing loss disability to 
the RO for additional development.  The case has been 
returned to the Board for further appellate review.  

The Board notes that in a May 2001 statement, the veteran 
indicated that he was seeking service connection for a left 
foot disorder.  This issue is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.  

2.  Chloracne was not manifest during service or within one 
year of separation from service and the veteran does not 
currently have chloracne.  

3.  Sebaceous cysts were not manifest in service and are not 
related to service.  

4.  Hearing loss disability is attributable to service.  




CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Sebaceous cysts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  Hearing loss disability was incurred in service. 
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The April 1967 service entrance examination report shows that 
the skin was normal, except for a scar on the abdominal area.  
Examination reports, dated in April 1969 and May 1969 show 
that the skin was normal.  The March 1970 separation 
examination report shows that the skin was normal.  On the 
accompanying medical history, he denied having or having had 
a tumor, growth, cyst, or cancer, and skin diseases.  

A March 1974 report of examination shows that the skin was 
normal.  A September 1974 record of treatment notes complaint 
of a skin rash on the neck for three days.  The record of 
treatment notes that the rash involved the neck area under 
the chin, bilaterally.  The impression was, "related to 
shaving."  A January 1974 separation examination report 
shows that the skin was normal.  In a January 1975 medical 
history, the veteran indicated that he had or had had a 
tumor, growth, cyst, or cancer.  A March 1975 separation 
examination report shows that the skin was normal.  He denied 
having or having had skin diseases and a tumor, growth, cyst, 
or cancer.  

A treatment record, dated in September 1991, notes that the 
veteran had a large walnut-sized bump on his left cheek, with 
two others nearby.  The impression was infected cyst, left 
side.  

On VA examination in August 1997, the examiner observed cysts 
on the veteran's face.  The relevant impression was sebaceous 
cysts over the facial area, severely disfiguring, possibility 
of chloracne raised.  

On VA examination in October 2002 the veteran reported a 
history of having developed facial cysts during the previous 
10-15 years.  The report of examination notes that he 
estimated the development of the lesion to be approximately 
5-10 years after exposure to Agent Orange.  A history of 
having had facial cysts drained and removed was noted.  The 
examiner observed some pitted scarring and sebaceous 
hyperplasia of the central face.  Five new, small-to-medium 
open comedones on the central cheeks, extending to the malar 
areas, were noted.  

The impression was that the cysts were noninflamed and 
symptomatic.  Mild associated disfigurement due to the size 
of the nodule at the left lateral orbital rim was noted.  The 
examiner stated that there was a soft nodule on the chin, 
consistent with the veteran's history of sebaceous cysts.  

In conclusion, the examiner stated that although he could not 
definitely exclude any possibility of chloracne playing an 
etiologic role in the veteran's sebaceous cysts, it was less 
likely than not that herbicide exposure played any 
significant role in the veteran's sebaceous cysts.  He added 
that the veteran had no definite or distinct features that 
allowed for a diagnosis of chloracne.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses:  
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 
2002); 38 C.F.R. § 3.309(e) (2003).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the veteran was notified in the January 
1998 rating decision of the reasons and bases for the 
decision.  He was further notified of this information in the 
August 1999 statement of the case and the October 2003 
supplemental statement of the case.  The Board concludes that 
the discussions in the January 1998 rating decision and in 
the statement and supplemental statement of the case, which 
were all sent to the veteran, informed him of the information 
and evidence needed to substantiate the claim.  The veteran 
was advised of the evidence he needed to submit in the 
February 2001 Board remand.  In addition, by letter dated in 
June 2001, he was advised of the evidence he needed to submit 
to substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  He was informed that it was his 
responsibility to obtain and submit evidence.  By letter 
dated in January 2004, he was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

I.  Sebaceous cysts

It is clear that the veteran served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  The veteran's 
skin disorder, however, is not a disease, which is 
presumptive of service-connection by reason of having 
positive association with exposure to an herbicide agent.  38 
U.S.C.A. § 1101(3).  The Board notes that the August 1997 VA 
examination report raises the possibility of diagnosis.  The 
October 2002 VA examiner, however, reasoned that it was not 
likely that the veteran's skin disorder was related to 
herbicide exposure, and that there was no diagnosis of 
chloracne.  The Board affords the October 2002 VA opinion 
more probative value as that examiner provided reasons and 
bases for his opinion and reviewed the veteran's claims file.  

In regard to direct service connection, as noted above, in 
order to establish service connection, the evidence must show 
that the veteran has a chronic disability due to disease or 
injury related by competent evidence to service.  There is no 
competent evidence relating a chronic skin disorder, 
including sebaceous cysts over the facial area, to service.  
The issue of whether a skin disorder is related to service 
requires competent evidence.  The veteran is competent to 
report his symptoms; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence sebaceous cysts are related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge.  

Service medical records dated from May 1967 to March 1970 are 
negative for sebaceous cysts.  The initial evidence of cysts 
is in September 1991, decades after service.  The Board notes 
that this coincides with the time of onset as reported by the 
veteran on VA examination in October 2002.  

To the extent that a skin rash on the neck was noted during 
service in September 1974, that rash was attributed to 
shaving rather than disease, and at separation in March 1975, 
the skin was normal.  There is no indication that the post-
service development of sebaceous cysts has any relationship 
to a shaving rash.  Equally important is the fact that such 
service is not valid for VA compensation purposes.  

In summary, service medical records during the relevant time 
period are negative for complaint or finding of sebaceous 
cysts.  At separation, the skin was normal.  Moreover, there 
is no record of treatment or diagnosis of sebaceous cysts for 
many years after service.  The most probative evidence 
establishes that the veteran does not have chloracne or an 
acneform disease consistent with chloracne and that sebaceous 
cysts are unrelated to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Therefore, entitlement to service connection for 
sebaceous cysts over the facial area is denied.  

II.  Hearing loss disability

Initially, the Board notes that the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The relevant period of service is 
from May 1967 to March 1970.  The veteran's DD Form 214 
reflects that his military occupational specialty (MOS) was 
consistent with helicopter repairman.  Service medical 
records reflect some hearing loss on audiolgical evaluation 
at service entrance in April 1967, April 1969, and May 1969.  
Audiological evaluation in March 1970, showed some left ear 
hearing loss.  

On VA audiological examination in September 1997, the 
examiner noted the veteran's history of having been exposed 
to gunfire while on the rifle range, and in association with 
being a helicopter crew chief during service.  The relevant 
impression was precipitous, moderate-to-severe high 
frequency, sensorineural hearing loss, bilaterally.  The 
examiner noted that the results were consistent with noise-
induced hearing loss, bilaterally.  The evidence or record 
establishes that the veteran currently has hearing loss 
disability.  Therefore, the provisions of § 3.385 are 
currently met.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
Furthermore, when the examiner determined that the hearing 
loss disability was consistent with noise exposure and only 
identified inservice noise exposure, a medical nexus was 
established.  Lastly, based upon the veteran's MOS during his 
valid period of service, the Board accepts that he was 
exposed to noise.  In sum, the veteran has hearing loss 
disability that is due to inservice disease or injury.  
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  


ORDER

Service connection for sebaceous cysts over the facial area 
is denied.  

Service connection for hearing loss disability is granted.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



